        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 1 of 8



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSLYVANIA

                                              )
Janine Wenzig and Catherine Kioussis,         )
                                              )
             Plaintiffs,                      )   No. 1:19-cv-1367-MEM
                                              )
v.                                            )
                                              )   FIRST AMENDED
Service Employees International Union         )   COMPLAINT
Local 668,                                    )   (CLASS ACTION)
                                              )
             Defendant.                       )
                                              )

                                 INTRODUCTION

      1.     The U.S. Supreme Court has concluded that unions acted

unconstitutionally when they deducted tens of millions of dollars from public-

sector employees who were not members of a union but were required to pay

agency fees, or “fair share fees,” to the union against their will. See Janus v. SEIU,

138 S. Ct. 2448 (June 27, 2018). The Court has explained that its interpretations of

federal law “must be given full retroactive effect.” Harper v. Va. Dep’t of

Taxation, 509 U.S. 86, 97 (1993). Plaintiffs, individually and on behalf of a class

of all agency fee-payers whose money was taken by the Service Employees

International Union Local 668 (“SEIU”), sue for the return of wrongfully-seized

money under 42 U.S.C. § 1983.

//

                                          1
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 2 of 8



                                    PARTIES

      2.     Plaintiff Janine Wenzig is a human services licensing supervisor

employed by the Commonwealth of Pennsylvania Department of Human Services,

and she resides in Allegheny County, Pennsylvania.

      3.     Plaintiff Catherine Kioussis is an income maintenance supervisor

employed by the Commonwealth of Pennsylvania, and she resides in York County,

Pennsylvania.

      4.     Defendant, Service Employees International Union Local 668, is a

labor union whose headquarters is located at 2589 Interstate Drive, Harrisburg,

Pennsylvania, 17110 in Dauphin County.

                         JURISDICTION AND VENUE

      5.     This case raises claims under the First and Fourteenth Amendments of

the United States Constitution and 42 U.S.C. § 1983. The Court has subject-matter

jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

      6.     Venue is appropriate under 28 U.S.C. § 1391(b) because SEIU has its

headquarters in the Middle District of Pennsylvania.

                          FACTUAL ALLEGATIONS

      7.     Pennsylvania’s Public Employee Fair Share Fee Law provides that

“[i]f the provisions of a collective bargaining agreement so provide, each

nonmember of a collective bargaining unit shall be required to pay to the exclusive


                                         2
         Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 3 of 8



representative a fair share fee.” 43 Pa. Stat. Ann. § 1102.3.

        8.    SEIU is the exclusive representative for numerous bargaining units

throughout the Commonwealth of Pennsylvania, including Plaintiffs’ bargaining

unit.

        9.    Pursuant to § 1102.3, SEIU negotiated with the Commonwealth of

Pennsylvania for the collection of service fees from nonmembers such as Plaintiffs.

Article 3, Section 3 of the Agreement effective from July 1, 2016 through June 30,

2019 provided:

        The Employer further agrees to deduct a fair share fee from all
        compensation paid to all employees in the bargaining unit who are not
        members of the Union. Authorization from non-members to deduct
        fair share fees shall not be required. The amounts to be deducted shall
        be certified to the Employer by the Union and the aggregate
        deductions of all employees shall be remitted together with an
        itemized statement to the Union by the last day of the succeeding
        month after such deductions are made.

        10.   Pursuant to this agreement, prior to June 27, 2018, all employees in

the bargaining units represented by SEIU who were not union members, including

Plaintiffs, were forced to pay “fair-share fees” to SEIU as a condition of their

employment.

        11.   Prior to June 27, 2018, government employers covered by the

collective bargaining agreement deducted fair share fees from Plaintiffs’ and other

nonmembers’ wages without their consent and, upon information and belief,

transferred those funds to SEIU, which collected those funds.
                                           3
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 4 of 8



      12.    As of 2018, agency fees were assessed by SEIU at 0.85% of an

employee’s gross income; union member paid dues of 1.39% of gross income. See

SEIU Local 668, “Membership Information,”

http://www.seiu668.org/membership-information/.

      13.    SEIU should have known that its seizure of fair share fees from non-

consenting employees likely violated the First Amendment.

                       CLASS ACTION ALLEGATIONS

      14.    This case is brought as a class action under Federal Rule of Civil

Procedure 23(b)(3) by Plaintiffs for themselves and for all others similarly situated.

The class consists of all current and former employees from whom SEIU collected

fair share fees pursuant to its collective bargaining agreement with the

Commonwealth of Pennsylvania within the applicable statute of limitations.

      15.    The number of persons in the class is so numerous that joinder is

impractical. SEIU represents more than 20,000 government employees in the

Commonwealth. See SEIU Local 668, “Our Union,” http://www.seiu668.org/our-

union/. From Oct. 1, 2016 to Sept. 30, 2017, SEIU collected agency fees from

3,665 payers. See Form Lm-2 Labor Organization Annual Report, https://olms.dol-

esa.gov/query/orgReport.do?rptId=658678&rptForm=LM2Form. From Oct. 1,

2018 to Dec. 31, 2018, SEIU collected agency fees from 361 payers. See Form

Lm-2 Labor Organization Annual Report, https://olms.dol-


                                          4
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 5 of 8



esa.gov/query/orgReport.do?rptId=696701&rptForm=LM2Form. Therefore, upon

information and belief, the difference of 3,304 represents an approximate number

of the public-sector workers who were agency fee payers prior to June 27, 2018.

      16.    There are questions of law and fact common to all class members,

including Plaintiffs. The constitutional violations perpetrated by SEIU against all

nonmembers were taken according to the same statutes and collective bargaining

agreement. The legal question of whether SEIU owes damages to class members

from whom it unconstitutionally seized fair share fees is common to all class

members.

      17.    Plaintiffs’ claims are typical of class members’ claims because all

concern whether SEIU owes damages to class members from whom it

unconstitutionally seized fair share fees.

      18.    Plaintiffs will adequately represent the class and have no conflict with

other class members.

      19.    The class can be maintained under Federal Rule of Civil Procedure

23(b)(3) because the important and controlling question of law or fact, whether

agency fee deductions violated class members’ First Amendment rights, is

common to the members of the class and predominates over any questions

affecting only individual members. A class action is superior to other available

methods for the fair and efficient adjudication of the controversy because the


                                             5
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 6 of 8



individual class members are deprived of the same rights by SEIU’s actions, and

they differ only in the amount of money deducted. These amounts are known to

SEIU and easily calculated from its business records. The limited amount of

money involved in each individual class member’s claim would make it

burdensome for each respective class member to maintain a separate action.

         CAUSE OF ACTION: FIRST AMENDMENT VIOLATION

      20.    The allegations contained in all preceding paragraphs are incorporated

herein by reference.

      21.    SEIU acted under color of state law and in concert with the

Commonwealth of Pennsylvania when it compelled Plaintiffs and class members

to pay fair share fees, caused the government to deduct fair share fees from

Plaintiffs and class members, and collected fair share fees seized from Plaintiffs

and class members.

      22.    SEIU violated Plaintiffs’ and class members’ First Amendment rights

to free speech and association, as secured against state infringement by the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983, by

requiring the payment of fair share fees as a condition of employment and by

collecting such fees.

                             PRAYER FOR RELIEF

      Plaintiffs respectfully request that this Court:


                                           6
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 7 of 8



       a. Certify the Class;

       b. Enter a judgment, pursuant to 28 U.S.C. § 2201(a), declaring that SEIU

violated Plaintiffs’ and class members’ constitutional rights by compelling them to

pay fair share fees as a condition of their employment and by collecting fair-share

fees from them without consent;

       c. Award Plaintiffs and class members actual damages in the full amount of

fair share fees and assessments seized from their wages, plus interest, for violations

of their First Amendment Rights;

       d. Award Plaintiffs their costs and attorneys’ fees under 42 U.S.C. § 1988;

and

       e. Award any further relief to which Plaintiffs and class members may be

entitled.

Dated: October 28, 2019

Respectfully Submitted,

/s/ Brian K. Kelsey
Brian K. Kelsey (Pro Hac Vice)
bkelsey@libertyjusticecenter.org
Jeffrey M. Schwab (Pro Hac Vice to be filed)
jschwab@libertyjusticcenter.org
Reilly Stephens (Pro Hac Vice)
rstephens@libertyjusticecenter.org
Liberty Justice Center
190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603
Telephone (312) 263-7668
Facsimile (312) 263-7702
                                          7
        Case 1:19-cv-01367-MEM Document 19 Filed 10/28/19 Page 8 of 8



Charles O. Beckley, II
Pennsylvania Bar No. 47564
Beckley & Madden, LLC
212 N. Third St., Suite 301
Harrisburg, PA 17101
Telephone (717) 233-7691
Facsimile (717) 233-3740
cbeckley@pa.net

William Messenger (Pro Hac Vice to be filed)
National Right to Work Legal Defense Foundation
8001 Braddock Rd., Suite 600
Springfield, VA 22160
Telephone (703) 321-8510
Facsimile (703) 321-9319
wlm@nrtw.org

Attorneys for Plaintiffs




                                      8
